      Case 2:21-cv-00334-WKW-SMD Document 1 Filed 05/04/21 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAM29
                         NORTHERN DIVISION
                                                                  7021 MAY -   P 3: 03
TAMETRIA DANTZLER,
individually and on behalf of the
class defined herein,

      Plaintiffs,                                    CIVIL ACTION NO.:
                                                     7:/)-1-01- 33LA
vs.


AMERIFINANCIAL SOLUTIONS,                           JURY DEMAND
LLC,

      Defendant.

                                  COMPLAINT

      Plaintiff Tametria Dantzler states the following as her Complaint against

defendant AmeriFinancial Solutions,LLC.("AmeriFinanciar).

                        I. JURISDICTION AND VENUE

      1.     This Court has subject matterjurisdiction pursuant to 28 U.S.C. § 1331,

Federal Question Jurisdiction because this is a case brought pursuant to the Fair Debt

Collection Practices Act(TDCPA")15 U.S.C. § 1692 et

      2.     Venue is proper in this District Court and Division pursuant to 28

U.S.C. § 1391(b)(2) as this is a judicial district and venue where a substantial part

ofthe events and omissions giving rise to this action occurred.




                                          1
     Case 2:21-cv-00334-WKW-SMD Document 1 Filed 05/04/21 Page 2 of 10




                                  II. PARTIES

        3.   Tametria Dantzler is an individual over the age ofnineteen(19)residing

in Montgomery County, Alabama.

        4.   AmeriFinancial Solutions, LLC, is a North Carolina business entity,

licensed and doing business in Alabama.

                                  III. FACTS

        5.   Ms. Dantzler had an automobile accident on or about February 24,

2020.

        6.   Ms.Dantzler received written correspondence concerning an Integrated

Care Physicians' debt in April of2021.

        7.   Rather than preparing and mailing a collection letter on its own, on

information and belief, AmeriFinancial sent Ms. Dantzler's information, and the

information concerning the debt to a commercial mail house.

        8.   In order for the commercial mail house to send Ms. Dantzler the

correspondence, AmeriFinancial transferred to the commercial mail house at least

the following information:

                   a.    Ms. Dantzler's status as a debtor;

                   b.    The amount of Ms. Dantzler's debt with Integrated Care
                         Physicians;

                   c.    Ms. Dantzler's address;

                                         2
     Case 2:21-cv-00334-WKW-SMD Document 1 Filed 05/04/21 Page 3 of 10




                     d.    Ms. Dantzler's account information.

       9.     AmeriFinancial sent this information to the commercial mail house

electronically so that it could populate a form collection letter with Ms. Dantzler's

information, and the information concerning her debt to Integrated Care Physicians.

       10.    The mail house used this information to send Ms. Dantzler a form

collection letter.

       11.    The sending of an electronic or physical file containing information

about Ms. Dantzler's medical debt to a mail house is therefore a communication.

       12.    AmeriFinancial's communication to the mail house was in connection

with the collection of a Debt since it involved disclosure ofthe Debt to a third-party

with the objective being communication with the motivation ofthe consumer to pay

the alleged Debt.

       13.    Ms. Dantzler never consented to having her personal and confidential

information, concerning the Debt or otherwise, shared with anyone else.

       14.    In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C.

§ 1692c(b):

              Except as provided in section 1692b of this title, without
              the prior consent of the consumer given directly to the
              debt collector, or the express permission of a court of
              competent jurisdiction, or as reasonably necessary to
              effectuate a post judgment judicial remedy, a debt
              collector may not communicate, in connection with the
              collection of any debt, with any person other than the
                                          3
     Case 2:21-cv-00334-WKW-SMD Document 1 Filed 05/04/21 Page 4 of 10




              consumer, his attorney, a consumer reporting agency if
              otherwise permitted by law, the creditor, his attorney, a
              consumer reporting agency, or the attorney of the debt
              collector." (emphasis added).

      15.    The mail house used by AmeriFinancial as part of its debt collection

effort against Ms.Dantzler does not fall within any permitted exception provided for

in 15 U.S.C. § 1692c(b).

      16.    Due to AmeriFinancial's communication to this mail house,

information about Ms. Dantzler, including her contact information and the

information concerning her Integrated Care Physicians account are all within the

possession of an unauthorized third-party.

      17.    If a debt collector "conveys information regarding the debt to a third

party — informs the third party that the debt exists or provides information about the

details of the debt — then the debtor may well be harmed by the spread of this

information." Brown v. Van Ru Credit Corp. 804 F.3d 740, 743 (6th Cir. 2015);

Hawkins v. Preferred Collection & Mgmt. Svcs., 2021 U.S. App. Lexis 11694 (11th

Cir. April 21, 2021).

      18.    AmeriFinancial unlawfully communicates with the unauthorized third-

party mail house solely for the purpose of streamlining its generation of profits

without regard to the propriety and privacy of the information which it discloses to

such third-party.

                                          4
     Case 2:21-cv-00334-WKW-SMD Document 1 Filed 05/04/21 Page 5 of 10




       19.   In its reckless pursuit of a business advantage, AmeriFinancial

disregarded the known, negative effect that information to an unauthorized third-

party has on consumers.

                          IV. CLASS ALLEGATIONS

      20.    Plaintiff brings this case as a class action on behalf of herself and the

class defined below.

      21.    Class Definition: Pursuant to Fed.R.Civ.P. 23(b)(1), (2) and (3),

Plaintiff brings this action on behalf of herself and all others similarly situated, as

members ofthe proposed Plaintiff Class:

      All persons in the United States in the last year who have received form
      letters from AmeriFinancial in an attempt to collect a debt where
      AmeriFinancial used a commercial mail house to prepare and mail the
      collection letters and where it transferred to the commercial mail house
      the information concerning the debtor and the debt without any
      authorization from the debtor.


      22.    Numerosity: The members of the class are so numerous that their

individual joinder would be impracticable in that: (a) the Class includes at least

hundreds ofindividual members;(b)the precise number of Class members and their

identities are unknown to Plaintiffs, but are well known to AmeriFinancial, and can

easily be determined through discovery;(c) it would be impractical and a waste of

judicial resources for each ofthe at least hundreds ofindividual class members to be

individually represented in separate actions; and (d)the relatively small amount of
                                          5
     Case 2:21-cv-00334-WKW-SMD Document 1 Filed 05/04/21 Page 6 of 10




damages suffered by the class members does not make it economically feasible for

those class members to file individual actions.


      23.    Commonality/Predominance: Common questions of law and fact

predominate over any questions affecting only individual class members. These

common legal and factual questions include, but are not limited to, the following:


      a.     Whether AmeriFinancial transferred debtor information to
             commercial mail houses for the purpose ofthe commercial mail
             houses sending collection letters to the debtors.

      b.     Whether this transfer of information about the debtors and their
             debts violates the FDCPA at 15 U.S.C. § 1962c(b).

      24.    Typicality: Plaintiff is typical of the claims of the class members and

each subclass. Plaintiff and all class members have been injured by the same

wrongful practices engaged in by AmeriFinancial. Plaintiffs claims arise from the

same practices and course of conduct that give rise to the claims of the class

members, and are based on the same legal theories for the class and each subclass.


      25.    Adequacy: Plaintiff will fully and adequately assert and protect the

interests ofthe class. Plaintiff has counsel experienced in class actions and complex

mass tort litigation. Neither Plaintiff nor counsel have interests contrary to or

conflicting with the interests ofthe class or subclasses.




                                          6
     Case 2:21-cv-00334-WKW-SMD Document 1 Filed 05/04/21 Page 7 of 10




      26.    Superiority: A class action is superior to all other available methods

for the fair and efficient adjudication ofthis lawsuit because individual litigation of

the claims by each ofthe class members is economically unfeasible and impractical.

While the aggregate amount ofthe damages suffered by the class is in the hundreds

of thousands of dollars, if not millions of dollars, the individual damages suffered

by each as a result of the wrongful conduct by AmeriFinancial are too small to

warrant the expense of individual lawsuits. Even if the individual damages were

sufficient to warrant individual lawsuits, the court system would be unreasonably

burdened by the number of cases that would be filed.


      27.    Plaintiff does not anticipate any difficulties in the management of this

litigation management ofthis litigation.

                                COUNT I
                         VIOLATION OF THE FDCPA

      28.    Plaintiff adopts and incorporates paragraphs 1-27 as if fully stated

herein, and states this claim on behalf of herself and the class defined above.

      29.    AmeriFinancial violated 15. U.S.C. § 1692c(b) when it disclosed

information about Ms. Dantzler's purported Integrated Care Physicians' debt to an

unauthorized third-party commercial mail house in connection with the collection of

the Debt.



                                           7
    Case 2:21-cv-00334-WKW-SMD Document 1 Filed 05/04/21 Page 8 of 10




      30.    AmeriFinancial's conduct renders it liable for the above-stated

violations ofthe FDCPA,and Ms.Dantzler is therefore entitled to statutory damages

not to exceed $1,000, as well as relief for actual damages sustained. 15 U.S.C. §

1692k(1),(2).

      31.    AmeriFinancial intentionally made these communications in order to

gain an advantage over other debt collectors and generate additional profits.

      32.   By its conduct AmeriFinancial is liable under the FDCPA for statutory

damage up to $1,000 and other compensation.

      WHEREFORE, Ms. Dantzler, on behalf of herself and the class defined

herein, demands the following relief:

      a.    An Order of this Court certifying this case as a class action
            pursuant to Fed.R.Civ.P. 23(a)(1),(4), and (3);

      b.    An Order of the Court appointing Ms. Dantzler as the class
            representative;

      c.    An Order of the Court appointing undersigned counsel as class
            counsel;

      d.    Statutory damages for Ms. Dantzler and the class members of
            $1,000.00 each pursuant to 15 U.S.C. § 1652k(c)(2)(A);

      e.    Actual damages for Ms. Dantzler and each class member in an
            amount to be determined by a jury pursuant to 15 U.S.C. §
            1692k(a)2)(A);

      f.    An award of costs and a reasonable attorneys' fee pursuant to 15
            U.S.C. § 1692k(a)(3);

                                         8
   Case 2:21-cv-00334-WKW-SMD Document 1 Filed 05/04/21 Page 9 of 10




     g.    All other applicable relief.

               PLAINTIFF DEMANDS TRIAL BY STRUCK JURY.

                                              Respectfully submitted,



                                              Brian Clark
                                              Attorney for Plaintiff

OF COUNSEL:
Wiggins Childs Pantazis Fisher & Goldfarb, LLC
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
Telephone: (205)314-0500
Facsimile: (205)254-1500
Email: bclark@wigginschilds.com

                                              /s/ Allan L. Armstrong
                                              Allan Armstrong
                                              Attorney for Plaintiff
OF COUNSEL:
Armstrong Law Center,,LLC
The Berry Building
2820 Columbiana Road
Vestavia Hills, Alabama 35216
Birmingham, Alabama 35203
Telephone: (205)201-1529
                                              /s/ Darrell L. Cartwright
                                              Darrell L. Cartwright
                                              Attorney for Plaintiff

OF COUNSEL:
Cartwright Law Center, LLC
Post Office 13ox 383204
Birmingham, Alabama 35238
Telephone: (205)202-1040
                                          9
  Case 2:21-cv-00334-WKW-SMD Document 1 Filed 05/04/21 Page 10 of 10




SERVE DEFENDANT AT THE FOLLOWING:
AmeriFinancial Solutions, LLC
c/o Registered Agent
CT Corporation Systems
2 North Jackson Street, Suite 605
Montgomery, Alabama 36104




                                  10
